Title: To George Washington from David Humphreys, 30 August 1794
From: Humphreys, David
To: Washington, George


               
                  My dear & respected Sir.
                  Lisbon Augst 30th 1794.
               
               Captain Burnham, who will have the honour of delivering this letter, was commander of the first American Ship captured by the Algerines in Octr last. He has lately been ransomed for 4000 Dollars paid by himself, through the medium of the Dutch Admiral, who concluded the Treaty of Peace between Holland & Algiers.  Captain Burnham will be able to give you a good deal of information on Algerine affairs. Although he was born in the same State with myself, I had not the pleasure of his acquaintance, until since his return from Captivity. By what little I know of him personally & from hear-say, he appears to be an active, intelligent & respectable man. As he judges it not improbable, that he may wish to be employed, as a Lieutenant in one of the Frigates now building by the U.S., for the protection of their Commerce against the Algerines; I could not hesitate in giving him this introduction to you as my friend: taking the liberty, at the same time, to refer you as President to the testimonies which may be given in favour of Captn Burnham by Mr Mitchel & Colo. Chester, who must be well acquainted with him as being
                  
                  born in the same Town.  If the information of those Gentlemen & others better acquainted with him than I am, should represent him as adequate in all respects to the office which he may solicit (as I have great reason to suppose will be the case) I have no doubt, that his particular knowledge, situation & sufferings will be thought to contribute not a little in giving him some claim to public Notice. With sentiments of perfect respect & esteem I have the honour to be Your Most devoted & Most humble Servant
               
                  D. Humphreys.
               
            